         Case 4:14-cr-40042-TSH Document 109 Filed 03/05/21 Page 1 of 9




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
UNITED STATES OF AMERICA                )
                   Plaintiff,           )         CIVIL ACTION
                                        )         NO. 4:14-40042-TSH
                   v.                   )
                                        )
JOSE M. RODRIGUEZ,                      )
                   Defendant.           )
______________________________________ )


      MEMORANDUM AND ORDER ON MOTION TO VACATE (Docket No. 94)

                                        MARCH 5, 2021


HILLMAN, D.J.,

       In this habeas petition, Jose M. Rodriguez moves to vacate his August 2015 felon-in-

possession conviction under 18 U.S.C. § 922(g)(1) pursuant to Rehaif v. United States, 139 S. Ct.

2191 (2019), in which the Supreme Court held that the Government must prove that the defendant

knew they belonged to a category of persons the statute prohibits from carrying a gun when they

were in possession to sustain a § 922(g)(1) offense. After hearing, Mr. Rodriguez’s motion to

under 28 U.S.C. § 2255 to vacate his conviction is denied.



                                          Background

       On August 23, 2015, Rodriguez pled guilty to Conspiracy to Possess with Intent to

Distribute and Distribute Cocaine Base, in violation of 21 U.S.C. § 846 (Count 1); Distribution of

Cocaine Base, in violation of 21 U.S.C. § 841(a)(1) (Counts 2-5); and Felon in Possession of a
         Case 4:14-cr-40042-TSH Document 109 Filed 03/05/21 Page 2 of 9




Firearm, in violation of 18 U.S.C. § 922(g)(1) (Count 8). He was sentenced to 63 months’

imprisonment and 4 years of supervised release. (Docket No. 64).



First Motion to Vacate

       Rodriguez filed his first § 2255 motion to vacate his conviction on December 5, 2016,

alleging ineffective assistance of counsel. (Docket No. 76). First, he alleged that his attorney

unreasonably advised him to plead guilty to the § 922(g)(1) felon-in-possession charge because

his transitory possession of the gun did not amount to the required exercise of authority, dominion

or control required by U.S. v. Teemer, 394 F.3d 59 (1st Cir. 2005). Second, he alleged that his

attorney should have challenged the total quantity of cocaine base attributed to him in the Court’s

Presentence Investigation Report. (Id.).

       I found that there was adequate factual support for the Defendant’s guilty plea to the felon-

in-possession charge and that his counsel’s representation did not fall below the objective standard

of reasonableness required by Strickland v. Washington, 466 U.S. 668 (1984), and denied the

motion. (Docket No. 83).



Rehaif v. United States

       18 U.S.C. § 922(g) bars nine categories of individuals from possessing firearms,

including convicted felons. 1 Knowing violations are punishable by fines or up to 10 years’

imprisonment. § 924(a)(2).




1
  The nine categories are: 1) convicted felons; 2) fugitives; 3) unlawful users or those addicted to
controlled substances; 4) individuals adjudicated as a mental defective or who have been
committed to a mental institution; 5) illegal aliens; 6) individuals with dishonorable discharges
from the Armed Forces; 7) individuals who have renounced U.S. citizenship; 8) individuals
                                                 2
           Case 4:14-cr-40042-TSH Document 109 Filed 03/05/21 Page 3 of 9




          On June 21, 2019, the Supreme Court held that in prosecutions under § 922(g) and §

924(a)(2), the Government must prove that “the defendant knew he possessed a firearm and also

that he knew he had the relevant status when he possessed it.” Rehaif at 2194 (2019) (emphasis

added).




Second Motion to Vacate

          Post-Rehaif and while on supervised release, 2 Rodriguez timely filed a second § 2255

motion to vacate his § 922(g) felon-in-possession conviction on August 18, 2020. (Docket No.

97). His second motion argues that: (1) the Court did not have jurisdiction to sentence him because

the indictment did not allege knowledge of status as an essential element of the offense, in violation

of his Fifth Amendment right to be charged by a grand jury and his Sixth Amendment right to

notice of the charges laid against him; and (2) his guilty plea was not made knowingly and

voluntarily because the Court did not inform him that knowledge of status was an essential element

of the offense, and so violated his Fifth Amendment right to due process.


subject to certain types of court orders; and 9) individuals who have been convicted of
misdemeanor domestic violence.
2
  § 2255 petitions may only be filed by “a prisoner in custody under sentence of a court
authorized by an Act of Congress.” Rodriguez was serving his four-year term of supervised
release when he filed the instant motion. However, the Supreme Court has construed § 2255’s
custodial requirement liberally, finding that paroled prisoners are deemed to be in custody when
the terms of release impose significant restraints on their liberty compared to the restraints on the
general population. Jones v. Cunningham, 371 U.S. 236, 242-43 (1963). Rodriguez’s conditions
of supervised release, which include requiring him to obtain permission to travel; allow
probation officers to visit him at home or elsewhere at any time; cooperate with DNA collection;
abstain from possessing firearms or any dangerous weapons; obtain or seek employment; avoid
certain locations associated with the underlying offense; and participate in substance abuse and
counseling programs, constitute significant and ongoing restraints against his liberty that render
him “in custody” for purposes of § 2255.


                                                  3
          Case 4:14-cr-40042-TSH Document 109 Filed 03/05/21 Page 4 of 9




                                                Analysis

        The Defendant’s motion is barred because he has not followed the proper procedure laid

out in §§ 2255 and 2244 for successive petitions.



Successive § 2255 Motions Must be Pre-Certified by an Appellate Court.

        Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”), “a second or

successive motion must be certified as provided in § 2244 by a panel of the appropriate court of

appeals.” § 2244(a)(3)(A) requires a petitioner to “move in the appropriate court of appeals for

an order authorizing the district court to consider the application” before a second or successive

application is filed with the district court.

        Upon receiving an application for a successive petition, a three-judge panel of the court

of appeals determines if the petitioner has made a prima facie showing that the claim for relief

was not presented in a prior petition and either:

        “1) relies on a new rule of constitutional law, made retroactive to cases on
        collateral review by the Supreme Court, that was previously unavailable; or
        2) the factual predicate for the claim could not have been discovered earlier
        through the exercise of due diligence, and the facts would be sufficient to
        establish by clear and convincing evidence that, but for the constitutional error,
        no reasonable factfinder could have found the applicant guilty of the underlying
        offense.”
    Because this is Rodriguez’ second motion to vacate pursuant to § 2255, the certification rule

applies. Likely owing to the late appointment of CJA counsel, Rodriguez did not seek

certification with the First Circuit before filing this motion.

        When faced with a successive § 2255 petition, a district court must either dismiss it or

transfer it to the appropriate court of appeals. Pratt v. U.S., 129 F.3d 54, 57-58 (1st Cir. 1997).

A district court may transfer an action over which it lacks jurisdiction to an appropriate court


                                                    4
         Case 4:14-cr-40042-TSH Document 109 Filed 03/05/21 Page 5 of 9




where the action could have been brought if transfer is in the interest of justice; the action will

then proceed as if it were filed in the transferee court on the same date that it was filed in the

transferor court. 28 U.S.C. § 1631.



Transfer to the Appeals Court is Not in the Interest of Justice.
       If I dismiss this motion, then AEDPA’s one-year statute of limitations for filing § 2255

petitions based on new law will foreclose any avenue to Rehaif relief. See 28 U.S.C. § 2255.

       I am mindful that the U.S. District Court for the District of Massachusetts sought to

prevent defendants who may be eligible for Rehaif relief from falling victim to § 2255’s one-year

bar. On September 18, 2019, the District issued General Order 19-4 directing the Federal Public

Defender (“FPD”) to develop a list of defendants who might be eligible for relief under Rehaif

and authorizing the FPD to file motions for relief on their behalf. General Order 19-4,

https://www.mad.uscourts.gov/caseinfo/pdf/general/09%2018%202019%20General%20Order%

2019-4%20w%20Electronic%20Signatures.pdf . Where a defendant was previously found to be

indigent and represented by a CJA attorney who was no longer on the CJA panel, the Court

ordered the FPD to file a request to be appointed as counsel or refer the case to a member of the

CJA habeas panel or a qualified attorney, who would then file a motion with the Court for an

appointment. Order 19-4 at 2.

       FPD identified Rodriguez as a potential candidate for Rehaif relief. Because his trial

attorney was no longer on the CJA panel, a new attorney needed to be identified. No motion for

appointment was filed for eight months after Order 19-4. When Attorney Tumposky was

appointed on May 27, 2020, he had about three weeks to learn the case, draft and file a motion

for certification with the First Circuit, obtain an answer on certification (the statute provides



                                                  5
          Case 4:14-cr-40042-TSH Document 109 Filed 03/05/21 Page 6 of 9




circuit courts up to 30 days to respond), and file a motion in the district court before the one-year

statute of limitations tolled.

        This was not a feasible timeline. On June 19, 2020, Rodriguez filed his second motion to

vacate without having obtained appellate certification.

        Honoring the spirit of Order 19-4, it would be in the interest of justice to transfer rather

than dismiss Rodriguez’s motion— knowing such a dismissal would be fatal—if it might have

merit. Accordingly, I examined whether the First Circuit would be likely to certify the motion if

I transferred it and— if the First Circuit did issue a certification—whether the district court

would be likely to grant relief if it were authorized to act on the motion.

        To obtain certification from the First Circuit, the Defendant must show that his proposed

successive § 2255 motion contains “(1) newly discovered evidence . . .; or (2) a new rule of

constitutional law, made retroactive to cases on collateral review by the Supreme Court, that was

previously unavailable.” 28 U.S.C. § 2255(h). Because there is no new evidence at issue, to

obtain First Circuit certification Rodriguez must show that Rehaif announced a new and

retroactive rule of constitutional law.

        The First Circuit has not issued an opinion on this issue, but the Second, Third, Sixth, and

Eleventh Circuits have held that Rehaif does not authorize successive § 2255 petitions because it

announced a new statutory interpretation, not a new rule of constitutional law. Mata v. United

States, 969 F.3d 91 (2d Cir. 2020) (per curiam); In re Kareem Simpson, (3d Cir. 2020); In re

Palacios, 931 F.3d 1314, 1315 (11th Cir. 2019) (per curiam); Khamisi-El v. United States, 800

F.App’x 344, 349 (6th Cir. 2020).

        I concur with our sister circuits and find that if I transferred Rodriguez’s motion to the

First Circuit, it would likely deny review because Rehaif is not a new rule of constitutional law.



                                                  6
         Case 4:14-cr-40042-TSH Document 109 Filed 03/05/21 Page 7 of 9




Rehaif clarifies that under 18 U.S.C. §922(g), which punishes anyone who “knowingly violates”

it with up to ten years in prison, the Government must prove that the defendant knew he violated

each of the material elements of the statute: that he possessed a firearm and that when he

possessed the firearm, he knew he belonged to one of the nine groups listed in the statute. Rehaif

at 2194. It is limited to the mens rea element of §922(g) and did not create a broader

constitutional rule which is applicable outside § 922(g) prosecutions.

       Even if the First Circuit found that Rehaif was a constitutional rule and certified it so that

I could reach the merits, Rodriguez’s Rehaif claim would be procedurally defaulted for failure to

raise it at trial or on direct appeal unless he could show cause for the default and actual prejudice

caused by the error. Bousley v. United States, 523 U.S. 614, 622 (1998).

       I do not reach the issue of procedural default because Rodriguez cannot make the

necessary prejudice showing. To demonstrate actual prejudice in cases that culminate in a plea

rather than a trial, a petitioner “must show that there is a reasonable probability that but for [the]

errors, he would not have pleaded guilty and would have insisted on going to trial.” Hill v.

Lockhart, 474 U.S. 52, 59 (1985).

       Rodriguez claims there is no evidence in the record that he knew he was a felon when he

was apprehended carrying a loaded gun, implying that he might not have pled guilty if he had

known the Government needed to prove knowledge of status.

       I do not find Rodriguez’s argument credible and agree that federal prosecutors would

have been easily able to prove that Rodriguez knew he was a felon when he carried the loaded

handgun based on his prior state convictions. The indictment alleged that Rodriguez committed

the felon-in-possession offense on October 17, 2013. (Indictment at 9, Docket No. 97-1). On

January 10, 2012, he pled guilty in state court to receipt of stolen property, carrying a loaded



                                                   7
         Case 4:14-cr-40042-TSH Document 109 Filed 03/05/21 Page 8 of 9




firearm without a license, and reckless driving, and was sentenced to 2.5 years of probation.

(Presentence Investigation Rep. at 12, Docket No. 100). He violated the terms of his probation

and was sentenced to 2.5 years in prison on June 5, 2012, with 60 days to be served and the

remaining sentence suspended for two years. (Id.; Worcester District Court Criminal Docket

Excerpt at 2-3, Docket No. 102-1).

       Rodriguez contends there is a reasonable probability that he would have risked going to

trial if he had known that Government would have to prove that he knew he was a felon in

October 2013 because he had previously only served 2 months of his 30-month sentence for

parole violation. However, at his parole violation hearing 16 months earlier, the state court judge

would have announced the length of his sentence before committing him, as required by state

law. See U.S. v. Burghardt, 939 F. 3d 397, 404 (1st Cir. 2019); MacArthur v. U.S., 2020 WL

1670369 (D. Me. 2020). Notably, Rodriguez did not claim or submit any evidence—such as a

transcript of the state court probation violation proceedings—which showed that he was never

informed that he was being sentenced for a crime punishable by more than one year.

       Finally, Rodríguez argues that the Court’s failure to advise him of the knowledge of

status requirement prior to his guilty plea was structural error, so he does not need to show

prejudice to obtain relief. He notes that the Fourth Circuit vacated a guilty plea on direct appeal

because of the court’s failure to instruct the Defendant on the Rehaif knowledge of status

requirement and has held that such a failure satisfies the third prong of the plain error test. U.S.

v. Gary, 954 F.3d 194, 200-07 (4th Cir. March 23, 2020). However, Gary is at odds with the

First Circuit’s post-Rehaif precedent—as well as precedent from six other circuits— that

defendants like Rodriguez who fail to object to a Rehaif error at trial “must demonstrate

prejudice in the form of “a reasonable probability that, but for this purported error, he would not



                                                  8
         Case 4:14-cr-40042-TSH Document 109 Filed 03/05/21 Page 9 of 9




have pled guilty.”” U.S. v. Burghardt, 939 F.3d 397, 402-03 (1st Cir. 2019); U.S. v. Pantone (1st

Cir. 2021) (affirming Burghardt, noting that the Second, Third, Sixth, Seventh, Tenth, and

Eleventh Circuits have adopted similar approaches requiring defendants subject to Rehaif errors

to meet reasonable probability standard).

                                            Conclusion

I find that it is not in the interest of justice to transfer Mr. Rodriguez’s successive § 2255 motion

to vacate his felon-in-possession conviction to the First Circuit. For the reasons stated above, Mr.

Rodriguez’s motion to vacate his conviction is denied.



SO ORDERED.

                                                                           /s/ Timothy S. Hillman
                                                                        TIMOTHY S. HILLMAN
                                                                              DISTRICT JUDGE




                                                 9
